Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in reply communication filed on 4/27/2021.
Claims 1-20 are pending.

Claim Objections
Claims 1-11 and 14-20 are objected to because of the following informalities:    

Claim 1 recited, “perform signal measurements on the RLM-RSs that are successfully transmitted within an evaluation duration” in lines 13-14. For clarity, it is suggested to change to “perform signal measurements on the plurality of RLM-RSs that are successfully transmitted within the evaluation duration”.
Claim 14 recited, “perform signal measurements on the RLM-RSs that are successfully transmitted within an evaluation duration” in lines 12-13. For clarity, it is suggested to change to “perform signal measurements on the plurality of RLM-RSs that are successfully transmitted within the evaluation duration”.
Appropriate corrections are required.
All dependent claims 2-11 and 15-20 are also objected based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

 
Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 12 and 14 recites, “a computer-readable storage medium that stores instructions for execution by one or more processors…”
In the specification (US PG Pub, No. US 20220/007217) describe in Paragraph 0050 below: 
“[0071] As used herein, the term “device-readable medium” is interchangeable with “computer-readable medium” or “machine-readable medium”. While the communication device-readable medium 622 is illustrated as a single medium, the term “communication device-readable medium” may include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) configured to store the one or more instructions 624. The term “communication device-readable medium” is inclusive of the terms “machine-readable medium” or “computer-readable medium”, and may include any medium that is capable of storing, encoding, or carrying instructions (e.g., instructions 624) for execution by the communication device 600 and that cause the communication device 600 to perform any one or more of the techniques of the present disclosure, or that is capable of storing, encoding or carrying data structures used by or associated with such instructions. Non-limiting communication device-readable medium examples may include solid-state memories and optical and magnetic media. Specific examples of communication device-readable media may include: non-volatile memory, such as semiconductor memory devices (e.g., Electrically Programmable Read-Only Memory (EPROM), Electrically Erasable Programmable Read-Only Memory (EEPROM)) and flash memory devices; magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; Random Access Memory (RAM); and CD-ROM and DVD-ROM disks. In some examples, communication device-readable media may include non-transitory communication device-readable media. In some examples, communication device-readable media may include communication device-readable media that is not a transitory propagating signal”.

Since the applicant fails inclusively and specifically provide antecedent basis to limit the specific statutory embodiments, “computer-readable storage medium” belongs to the intrinsic non-statutory embodiments such as carrier signal, radio wave, and light wave.

In view of the above analysis, claims 12 and 14 are ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.

Dependent claims 13 and 15-20 also rejected since they are depended on rejected claims 12 and 14, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-7, 9-12, and 14-15 are rejected under 35 U.S.C. 103 unpatentable over HWANG ET AL. (US 2019/0052377) in view of Cirik et al. (US 2019/0357292).

Regarding claim 1, HWANG discloses an apparatus of a user equipment (UE) [Fig. 17, 22, ¶ 161-171; terminal 1705], the apparatus comprising: 
processing circuitry [Fig. 22, ¶ 196; controller 2220], wherein to configure the UE for radio link monitoring (RLM) in a New Radio-Unlicensed (NR-U) network [¶ 167; configure a radio link monitoring reference signal (RLM-RS) in a New Radio-Unlicensed (NR-U) network (¶ 74)], the processing circuitry is to: 
decode radio resource control (RRC) signaling from a base station [Abstract, ¶ 15, 121; decode from the receiving a radio resource control (RRC) message sent by a base station], the RRC signaling including configuration information to configure one or more transmission occasions for a plurality of RLM reference signals (RLM-RSs) [Fig. 17, ¶ 167; upon receiving this configuration information, the terminal refers to the time-frequency resource of the RLM-RS and applies the RLM parameters associated with the RS]; 
perform a primary synchronization signal (PSS) or a secondary synchronization signal (SSS) or a physical broadcast channel (PBCH) detection to determine a number of RLM-RSs of the plurality of RLM- RSs [¶¶ 62-64, 81; perform a synchronization signal (PSS) detection to determine a number of RLM-RSs of the plurality of RLM- RSs] that are successfully transmitted during the transmission occasions within an evaluation duration [Fig. , ¶ ; ]; 
perform signal measurements on the RLM-RSs that are successfully transmitted within an evaluation duration to determine a hypothetical block error rate (BLER) for physical downlink control channel (PDCCH) reception [¶¶ 81, 219; the terminal measures the xSSblock with respect to the given BLER to generate an OOS or IS indication (at operation 640)], the signal measurements performed during the transmission occasions within the evaluation duration [¶ 80; T_out or T_in is the time duration required for generating one OOS or IS indication]; and 
generate based on the signal measurements, one of an in-sync (IS) indicator or an out-of-sync (OOS) indicator for communication to a higher layer [¶¶ 79-82, 219; generate based on the signal measurements, one of an in-sync (IS) indicator or an out-of-sync (OOS) indicator for communication to a higher layer]; and 
memory coupled to the processing circuitry and configured to store the signal measurements [Fig. 22, ¶ 202; memory 2230 coupled to the controller 2220 and configured to store the signal measurements].
HWANG disclose all aspects of claim invention set forth above, but does not clearly disclose “perform signal measurements on the RLM-RSs that are successfully transmitted within an evaluation duration to determine a hypothetical block error rate (BLER) for physical downlink control channel (PDCCH) reception”.
However, Cirik discloses perform signal measurements on the RLM-RSs [¶ 563; perform RLM, for example, based on the set of resources, to determine downlink radio link quality of the cell 4206] that are successfully transmitted within an evaluation duration to determine a hypothetical block error rate (BLER) for physical downlink control channel (PDCCH) reception [¶ 559; by evaluating a set of resources against a first threshold (e.g., Q.sub.out) and/or a second threshold (e.g., Q.sub.in), for example, over a time period (e.g., a measurement period), the wireless device derive, over the time period, a BLER based on a hypothetical PDCCH transmission associated with the set of resources].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “perform signal measurements on the RLM-RSs that are successfully transmitted within an evaluation duration to determine a hypothetical block error rate (BLER) for physical downlink control channel (PDCCH) reception” as taught by Cirik in the system of HWANG, so that it would provide improved failure event detection and/or recovery with reduced power consumption and/or increased accuracy [see Cirik; ¶ 4].

Regarding claim 2, the combined system of HWANG and Cirik discloses the apparatus of claim 1.
Cirik further discloses wherein the processing circuitry is to: generate a transmission failure (TXF) indicator [¶ 642; determine a beam failure based on the first beam failure counter being equal to or greater than a first number, value, or quantity (e.g., a beamFailureInstanceMaxCount value)], when the number of RLM-RSs of the plurality of RLM-RSs that are successfully transmitted during the transmission occasions within the evaluation duration is zero or is smaller than a threshold number, the threshold number configured by higher layer signaling [¶ 642; set the first beam failure counter to zero is configured via an RRC message].

Regarding claim 3, the combined system of HWANG and Cirik discloses the apparatus of claim 2.
Cirik further discloses wherein the processing circuitry is to: upon generating a total of N312 number of consecutive TXF indicators including the TXF indicator, start a radio link failure (RLF) timer T310, wherein N312 and the T310 timer are configured by higher layer signaling [¶¶ 564, 593, 615; wherein the processing circuitry is to: upon generating a total of N312 number of consecutive TXF indicators including the TXF indicator, start a radio link failure (RLF) timer T310, wherein N312 and the T310 timer are configured by higher layer signaling].

Regarding claim 4, the combined system of HWANG and Cirik discloses the apparatus of claim 3.
Cirik further discloses wherein the processing circuitry is to: initiate an RLF procedure upon expiration of the RLF timer T310 [¶¶ 567, 616; wherein the processing circuitry is to: initiate an RLF procedure upon expiration of the RLF timer T310].

Regarding claim 5, the combined system of HWANG and Cirik discloses the apparatus of claim 3.
Cirik further discloses wherein the processing circuitry is to: upon generating a total of N3 11 number of consecutive IS indicators without a TXF indicator, stopping the RLF timer T310 [¶¶ 565, 594, 615; wherein the processing circuitry is to: upon generating a total of N3 11 number of consecutive IS indicators without a TXF indicator, stopping the RLF timer T310].

Regarding claim 6, the combined system of HWANG and Cirik discloses the apparatus of claim 2.
Cirik further discloses wherein the evaluation duration comprises a first pre-configured time duration, and wherein the processing circuitry is to: when the number is higher than the threshold number, perform an evaluation on the BLER for a subset of the RLM-RSs that are successfully transmitted within the first pre-configured time duration within the transmission occasions [¶ 559; evaluating a set of resources against a first threshold (e.g., Q.sub.out) and/or a second threshold (e.g., Q.sub.in), for example, over a time period (e.g., a measurement period) to derive a BLER based on a hypothetical PDCCH transmission associated with the set of resources]; and 
generate the OOS indicator when the BLER for a number of RLM-RSs of the plurality of RLM-RSs that are successfully transmitted within the first pre- configured time duration is higher than an OOS threshold [¶ 559; the wireless device generate an out-of-sync indication for the time period for example, if the derived BLER is greater than the first threshold].

Regarding claim 7, the combined system of HWANG and Cirik discloses the apparatus of claim 6.
Cirik further discloses wherein the evaluation duration comprises a second pre-configured time duration, and wherein the processing circuitry is to: when the number is higher than the threshold number, perform an evaluation on the BLER for a subset of the RLM-RSs that are successfully transmitted within the second pre-configured time duration within the transmission occasions [¶ 559; evaluating a set of resources against a first threshold (e.g., Q.sub.out) and/or a second threshold (e.g., Q.sub.in), for example, over a time period (e.g., a measurement period) to derive a BLER based on a hypothetical PDCCH transmission associated with the set of resources]; and 
generate the IS indicator when the BLER for the number of RLM-RSs of the plurality of RLM-RSs that are successfully transmitted within the second pre-configured time duration is lower than an IS threshold [¶ 559; the wireless device generate an in-sync indication for the time period, for example, if the derived BLER is less than the second threshold].

Regarding claim 8, the combined system of HWANG and Cirik discloses the apparatus of claim 7.
Cirik further discloses wherein the threshold number, the OOS threshold, and the IS threshold are configured by the RRC signaling [¶ 559; wherein the threshold number, the OOS threshold, and the IS threshold are configured by the RRC signaling].

Regarding claim 9, the combined system of HWANG and Cirik discloses the apparatus of claim 1.
Cirik further discloses wherein the processing circuitry is to: perform a physical broadcast channel (PBCH) detection to determine the number of RLM-RSs of the plurality of RLM-RSs that are successfully transmitted during the transmission occasions [¶ 556; wherein the processing circuitry is to: perform a physical broadcast channel (PBCH) detection to determine the number of RLM-RSs of the plurality of RLM-RSs that are successfully transmitted during the transmission occasions].

Regarding claim 11, the combined system of HWANG and Cirik discloses the apparatus of claim 1.
HWANG further discloses further comprising transceiver circuitry coupled to the processing circuitry; and, one or more antennas coupled to the transceiver circuitry [Fig. 22, ¶ 5, 196; a transceiver 2210 coupled to the processing circuitry; and, one or more antennas coupled to the transceiver circuitry (implicitly)].

Regarding claim 12, the claim recites a computer-readable storage medium that stores instructions for execution by one or more processors of a base station to perform the functions of the apparatus of a user equipment (UE) recited as in claim 1; therefore, claim 12 are rejected along the same rationale that rejected in claim 1.

Regarding claim 14, 15, 16, 17, 18, 19, and 20, the claim recites a computer-readable storage medium that stores instructions for execution by one or more processors of user equipment (UE) to perform the functions of the apparatus of a user equipment (UE) recited as in claims 1, 2, 3, 5, 6, 7, and 9, respectively; therefore, claim 14, 15, 16, 17, 18, 19, and 20 are rejected along the same rationale that rejected in claims 1, 2, 3, 5, 6, 7, and 9, respectively.

Claims 10 and 13 are rejected under 35 U.S.C. 103 unpatentable over HWANG ET AL. (US 2019/0052377) in view of Cirik et al. (US 2019/0357292), and further in view of Niu et al. (US 2020/0336973).

Regarding claim 10, the combined system of HWANG and Cirik discloses the apparatus of claim 2, but does not explicitly disclose wherein the processing circuitry is to: for each transmission occasion within the evaluation duration, encode for transmission to the base station at least one of the following: the TXF indicator, an indicator of absence of a TXF during the transmission occasion, and a reference signal received power (RSRP) associated with an RLM-R.S of the plurality of RLM-RSs received during the transmission occasion.
However, Niu discloses wherein the processing circuitry is to: for each transmission occasion within the evaluation duration, encode for transmission to the base station at least one of the following: the TXF indicator, an indicator of absence of a TXF during the transmission occasion, and a reference signal received power (RSRP) associated with an RLM-R.S of the plurality of RLM-RSs received during the transmission occasion [¶¶ 176, 191-197; encode a sounding reference signal (SRS) transmission for transmission to the eNB].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the processing circuitry is to: for each transmission occasion within the evaluation duration, encode for transmission to the base station at least one of the following: the TXF indicator, an indicator of absence of a TXF during the transmission occasion, and a reference signal received power (RSRP) associated with an RLM-R.S of the plurality of RLM-RSs received during the transmission occasion” as taught by Niu in the combined system of HWANG and Cirik, so that it would provide additional communication channels with which the eNBs and UEs communicate [see Niu; ¶ 3].

Regarding claim 13, the claim recites a computer-readable storage medium that stores instructions for execution by one or more processors of a base station to perform the functions of the apparatus of a user equipment (UE) recited as in claim 10; therefore, claim 13 is rejected along the same rationale that rejected in claim 10.

Conclusion
In additional to references cited that are used for rejection as set forth above, Deenoo et al. (US 2020/0274657) is also considered as relevant prior arts for rejection of in claims 1, 12, and 14 for limitation “perform a primary synchronization signal (PSS) or a secondary synchronization signal (SSS) or a physical broadcast channel (PBCH) detection to determine a number of RLM-RSs of the plurality of RLM- RSs that are successfully transmitted during the transmission occasions within an evaluation duration; perform signal measurements on the RLM-RSs that are successfully transmitted within an evaluation duration to determine a hypothetical block error rate (BLER) for physical downlink control channel (PDCCH) reception, the signal measurements performed during the transmission occasions within the evaluation duration” (see Deenoo, ¶¶ 120-136).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469